                                            
 
 
 
 
 
 
                    UNITED STATES DISTRICT COURT 
                  CENTRAL DISTRICT OF CALIFORNIA 
         
    FRED LEE DAVIS,                    CASE NO. 2:18­CV­10464­GW (SK) 
                                        
                    Petitioner,        ORDER DISMISSING PETITION 
                                       AND DENYING CERTIFICATE OF 
            v.                         APPEALABILITY 
    PEOPLE OF THE STATE OF              
    CALIFORNIA et al.,  
                                        
                    Respondents. 
                                        
         
        Petitioner is a California state prisoner suing under 28 U.S.C. § 2254 to 
challenge the length of his 2013 sentence for attempted voluntary 
manslaughter.  He claims that he should have received concurrent rather 
than consecutive terms of imprisonment under California Penal Code § 1170 
and California Rules of Court 4.420 and 4.425.  (Pet. at 85­86).  Federal 
courts, however, may review a state prisoner’s claim “only on the ground 
that he is in custody in violation of the Constitution or laws . . . of the United 
States.”  28 U.S.C. § 2254(a).  Because Petitioner alleges errors of only state 
law, the Petition is not cognizable on federal habeas review.  See Estelle v. 
McGuire, 502 U.S. 62, 67 (1991). 
         
       THEREFORE, the Petition is ordered DISMISSED for lack of 
jurisdiction.1  Judgment dismissing this action will be entered accordingly. 
       FURTHERMORE, a Certificate of Appealability is DENIED because 
Petitioner has not made a substantial showing of the denial of a 
constitutional right and that jurists of reason would find it debatable 
whether the Court is correct in its procedural ruling.  See 28 U.S.C. 
§ 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 
(2000). 
       IT IS SO ORDERED. 
        
DATED: February 20, 2019                                                                       
                                                  HON. GEORGE H. WU 
                                                  U.S. DISTRICT JUDGE 
 
 
 
PRESENTED BY: 
 
_____________ _______ 
HON. STEVE KIM 
U.S. MAGISTRATE JUDGE 




1 The Petition may also be dismissed for lack of prosecution.  Because of the jurisdictional 

defect, among other deficiencies, in the Petition, Petitioner was ordered to show cause by 
January 2019 why the Petition should not be summarily dismissed.  (ECF 3).  The order 
warned Petitioner that failure to respond could result in involuntary dismissal.  (Id. at 2).  
Yet as of this order, Petitioner has filed no response or document suggesting his intent to 
prosecute this action.  Thus, lack of prosecution is an independent basis to dismiss the 
Petition.  See Fed. R. Civ. P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 
1992); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per curiam). 


                                              2
